DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species I (claims 1-2, 3, 5, 7-9, 11) in the reply filed on 4/22/2022 is acknowledged.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 7-9, 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “the others” lack antecedent basis and it is unclear what “each” is referring to.  Furthermore, “the first and second plurality of preformation tabs” lack antecedent basis and it is unclear if applicant is referring to the first and second plurality of perforation tabs or if applicant is claiming a set of preformation tabs.
Regarding claim 7, “the connection” lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 7-8, 11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 2018/0072459 to Davey et al. (Davey).
Regarding claim 1, Davey discloses a multicompartment tray (1) comprising first (2a) and second compartments (2b) conjoined along a first longitudinal axis (top of 8) and each of which contains an edge (8 attached to 7a, 8 attached to 7b) that extends along the first longitudinal axis and in a first plane, a perforation region (8) that conjoins the first and second compartments (2a, 2b) and comprises a plurality of first (6, left of breakline 9) and second-cutaway regions (6, right of breakline 9) formed in the edges of the first and second compartments, respectively each of which is laterally spaced from the others along the first longitudinal axis (Fig 18); a first plurality of perforated tabs (11 in the recess of strip 8, Fig 18) joining the first and second compartments and extending in a series along a second longitudinal axis parallel to and laterally offset from the first longitudinal axis, a second plurality of perforation tabs (11 on portions of the strip 8 adjacent the recess, Fig 18) joining the first and second compartments and extending in series along a third longitudinal axis that is parallel to and laterally offset from the first and second longitudinal axes, whereby the first and second plurality of performation tabs (11) provide enhanced rigidity to the tray and bending the compartments (2a, 2b) relative to one another about the first longitudinal axis causes them to snap and break the perforations tabs forming the connection between the first and second compartments (¶0064).
Regarding claim 2, Davey further discloses the compartments (2a, 2b) shaped as polygon (Fig 1).
Regarding claim 5, Davey further discloses at least four sets of first and second cut-away regions (6) formed in edges of the compartments (2a, 2b) (Fig 18).
Regarding claim 7, Davey discloses a multi-compartment tray (1) comprising first and second compartments (2a, 2b) having first and second edges (8 attached to 7a, 8 attached to 7b) respectively that extend towards one another in a first plane (top of 8), a wave shaped perforation region (9) having a series of undulating crests and troughs (6, adjacent 6)that extend in series with respective tangents that extend in second and third planes respectively and are parallel to and laterally offset from the first plane and from each other (Fig 18), wherein at least some of the undulating creases and troughs comprise a perforation tab (11) formed thereon that connect the first and second compartments (2a, 2b), whereby bending the first and second compartments relative to one another causes them to snap and break the tab forming the connection between first and second compartments (¶0064).
Regarding claim 8, Davey further discloses the compartments (2a, 2b) shaped as polygon (Fig 1).
Regarding claim 11, Davey further discloses at least four sets of undulating crests and troughs (6, adjacent 6) formed in edges of the compartments (2a, 2b) (Fig 18).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davey in view of US 2016/0280413 to Kaminski et al. (Kaminski).
Regarding claim 3, 9, Davey teaches the tray of claim 2, 8, but does not teach the compartments having a rectangular shape.  However, Kaminski discloses a multi-compartment tray (Fig 1) and in particular discloses the compartments (22) to be rectangular shape (¶0040).  One of ordinary skill in the art would have found it obvious to change the shape of the Davey compartments to be rectangular as suggested by Kaminski in order to adapt to different shape contents held in the compartments since it has been held that configuration of a claimed plastic container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 1,092,344 to Fernholz in view of Davey.
Regarding claim 7, Fernholz discloses a multi-compartment tray (1) comprising first and second compartments (2, 4) having first and second edges (3) respectively that extend towards one another in a first plane (top of 7), a wave shaped perforation region (8) having a series of undulating crests and troughs that extend in series with respective tangents that extend in second and third planes respectively and are parallel to and laterally offset from the first plane and from each other (Fig 2).  Fernholz does not teach perforation tabs on the undulations.  However, Davey discloses a tray with a wave shaped perforation region (9) having a series of undulating crests and troughs (6, adjacent 6)that extend in series with respective tangents that extend in second and third planes respectively and are parallel to and laterally offset from the first plane and from each other (Fig 18), wherein at least some of the undulating creases and troughs comprise a perforation tab (11) formed thereon that connect the first and second compartments (2a, 2b), whereby bending the first and second compartments relative to one another causes them to snap and break the tab forming the connection between first and second compartments (¶0064).  One of ordinary skill in the art would have found it obvious to incorporate perforation tabs to the undulating crease and trough of the wave shape perforated region of Fernholz as suggested by Davey in order to facilitate breakage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/Examiner, Art Unit 3735